Citation Nr: 1110378	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for nerve damage to the bilateral legs.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the "Tiger Team" located at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New York, New York has original jurisdiction over this case.  The case was remanded in November 2008 in order to provide the Veteran with a Travel Board hearing.

The Veteran presented testimony to the undersigned Veterans Law Judge at the New York RO in January 2011.  He submitted additional evidence at that time, with a waiver of RO jurisdiction over that evidence.  A copy of the hearing transcript is associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002); see also Board Hearing Tr. at 2.



FINDINGS OF FACT

1.  At the January 2011 Board hearing, the Veteran expressed his desire to withdraw the issues of service connection for hearing loss, tinnitus, a back disorder, a neck disorder and nerve damage to the bilateral legs.

2.  The Veteran's PTSD is manifested by chronic sleep impairment, flashbacks, infrequent panic attacks, anxiety, and a depressed mood.

3.  The Veteran's service-connected PTSD, alone, does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal in regard to the issues of entitlement to service connection for hearing loss, tinnitus, a back disorder, a neck disorder, and nerve damage to the bilateral legs have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met at any time during the appellate period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran withdrew his appeal with respect to his claims for service connection for hearing loss, tinnitus, a back disorder, a neck disorder, and nerve damage to the bilateral legs during his hearing before the undersigned.  See Board Hearing Tr. at 37.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal for the issues of service connection for hearing loss, tinnitus, a back disorder, a neck disorder, and nerve damage to the bilateral legs, and they are dismissed.  As such, the remainder of the Board's discussion will encompass the Veteran's claim for an increased initial rating for PTSD.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  In October 2005, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his attorney has alleged such prejudice.  Regardless, in a letter dated in August 2008, the AOJ notified the Veteran of the process by which disability ratings are determined.  The Veteran was given the opportunity to submit additional information.  The claim was readjudicated subsequently in the September 2008 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  In a subsequent letter dated in February 2009, the AOJ again notified the Veteran of the process by which disability ratings are determined.  Although there was no subsequent readjudication of the claim following the February 2009 notice, the contents of the letter were identical to that provided in August 2008.  Accordingly, the Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating, and because he was not precluded from participating effectively in the processing of his claim, the late notice did not affect the essential fairness of the decision.  Accordingly, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The RO has substantially complied with the Board's November 2008 Remand instructions by providing the Veteran with a Travel Board hearing before the undersigned in January 2011.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  Specifically, during his hearing before the undersigned, the Veteran reported receiving all care from VA.  At that time, the Veteran submitted updated VA outpatient treatment records, with a waiver of AOJ consideration of that evidence.  He has not notified VA of any further evidence to be obtained on his behalf.  

In this regard, the Board acknowledges a January 2005 VA outpatient record which indicates that the Veteran retired in 1995 and is in receipt of benefits from the Social Security Administration (SSA).  However, there is no indication that the Veteran is receiving SSA disability benefits for his PTSD, nor has he indicated that SSA records relevant to this appeal exist.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's PTSD exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.

The Veteran has been medically evaluated in conjunction with his claim for a higher initial disability evaluation in April 2006 and March 2009.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims (Court) held that when VA provides a veteran with a medical examination, that examination must be adequate.  The examination report in April 2006 has been reviewed and found to be adequate, as it addresses the Veteran's symptoms in relation to the rating criteria, and neither the Veteran nor his attorney contend otherwise.  However, the Veteran's attorney argues that the findings of the March 2009 VA examination report "are patently absurd and cannot be given any credence."  See the January 2011 statement of the Veteran's attorney.  Specifically, the attorney contends that the examiner's conclusion that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD is clearly false and in direct contradiction to other evidence of record, and the examiner's assignment of a Global Assessment of Functioning (GAF) score of 85 and assertion that the Veteran doesn't suffer from any serious physiological symptoms is "ridiculous."  Id.

Despite the contentions of the Veteran's attorney, the Board finds the March 2009 VA examination report to be adequate.  Although the VA examiner did not have the claims file for review, the examiner had access to the Veteran's VA psychiatric outpatient records documenting his counseling sessions, and during the examination the Veteran reported a history of his PTSD which is consistent with the other probative evidence of record.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008) (review of the claims file "is not a magical or talismanic set of documents, but rather a tool to assist [a physician] to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.").  Additionally, while the examination report unnecessarily devotes discussion to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, the fact that service connection has already been established for PTSD renders any questions regarding diagnosis moot.  In any event, such discussion is superfluous to the extensive observations made regarding the Veteran's current psychiatric symptomatology.  Crucially, the report includes a lengthy mental status examination, which, with the exception of the assigned GAF score, has findings congruent to the examination conducted in April 2006.  As for the GAF score itself, although the examiner's recorded score of 85 is the highest documented GAF score of record, it is congruent with the examiner's objective findings and consistent with more recent evidence of record, to include the Veteran's presentation during his personal hearing before the undersigned, which demonstrates that the Veteran's PTSD symptomatology is mild to moderate in severity.  The Veteran's attorney has not indicated what further detail should have been provided by the examiner in this report, and the Board has been similarly unsuccessful.  Accordingly, the findings of the March 2009 VA examination report will be considered in the instant discussion.
In all, the duty to assist has also been fulfilled.

Disability Rating

The Veteran seeks a higher initial disability evaluation for his service-connected PTSD.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Particularly, however, in appeals such as this that concern the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The July 2006 rating decision on appeal established a 30 percent evaluation for the Veteran's PTSD under 38 C.F.R. § 4.130, DC 9411.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 
30% Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

50% Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

70% Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

100% Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.
After review of the pertinent evidence of record, which consists of VA outpatient records, reports of VA examination, and the Veteran's statements and hearing testimony, the Board concludes that a disability rating in excess of 30 percent is not warranted at any point during the appellate period.

The Board initially notes that there is conflicting evidence of record as to the severity of the Veteran's PTSD.  The Veteran's psychiatrist, S.T., M.D., and group therapist, F.A., M.S.W., have submitted a number of statements dated over the course of the appeal which reflect an increasingly severe disability picture.  In particular, Dr. S.T.'s November 2006 Physician's Questionnaire portrays the Veteran's PTSD as being more severe than the other assessments of record.  In that questionnaire, Dr. S.T. asserts that the Veteran exhibits a number of the criteria for 50, 70, and 100 percent ratings.  However, a number of the criteria endorsed (such as inability to establish and maintain effective relationships, gross impairment in thought processes or communication, and an inability to establish and maintain effective relationships), are in direct contrast to the remainder of the evidence, to include subsequent statements from Dr. S.T., which portray the Veteran as alert, oriented, good in memory, insight and judgment, and having a cooperative, responsible, sensible, and goal-directed attitude.  

The Board is charged with assessing the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Although obviously taking F.A.'s and Dr. S.T.'s comments, as well as their credentials, into consideration, the Board places greater weight of probative value on numerous medical records and VA examination reports over several years as well as the Veteran's testimony, referred to below, which in essence indicate that the Veteran's PTSD symptomatology is congruent with the assignment of a 30 percent rating.  The Board emphasizes that the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of the Veteran's treating physician over the opinion of a VA or other physician.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).
Regarding the criteria for a 50 percent rating, although the Veteran's affect was noted to be "flattened" (i.e., lacking expression) in the November 2006 Physician's Questionnaire, this is an isolated occurrence that is at odds with the remainder of the evidence of record.  Specifically, the Veteran's affect was described as "full" and "appropriate" in a January 2005 VA outpatient record and "dysphoric" in a February 2005 VA outpatient record.  During the April 2006 VA examination, the Veteran maintained good eye contact with the examiner and was described as "very verbal."  Moreover, the Veteran denied a restricted range of affect during the most recent March 2009 VA examination.  Although it appears from the record that the Veteran's mood is depressed at times, (see, e.g., the July 2005 statement from F.A. and the March 2010 statement from Dr. S.T.), and the Veteran has testified that he experiences anxiety, (see Board Hearing Tr. at 22), this falls under the criteria for the assignment of a 30 percent rating.  Accordingly, based on the totality of the medical evidence of record, a flattened affect cannot be conceded.

There is also no evidence of circumstantial, circumlocutory, or stereotyped speech.  VA outpatient records describe the Veteran's speech as "spontaneous and of normal rate and volume" in January 2005, and "normal" in February 2005.  Additionally, as noted above the April 2006 VA examiner described the Veteran as "very verbal," with no impairment in communication, and the March 2009 VA examiner indicated the Veteran's speech was "clear and understandable."  Moreover, the Veteran communicated effectively during his Travel Board hearing.

The November 2006 Physician's Questionnaire notes panic attacks more than once per week.  However, the Veteran did not indicate that he experienced any panic attacks or panic-like symptoms, let alone panic attacks at least once per week, at any time when he received VA outpatient treatment or during the April 2006 VA examination, and he specifically denied any symptoms of panic during the March 2009 VA examination.  Moreover, the Veteran testified that he experienced symptoms of panic "occasionally," but not more than once per week.  See the Board Hearing Tr. at 23.  In this case, the Board places greater weight of probative value on the Veteran's testimony and the history he presented to medical professionals for treatment purposes over a period of six years than it does on the isolated notation in the November 2006 Physician's questionnaire.  
The evidence further shows the Veteran has little or no difficulty in understanding complex commands or that he exhibits impaired judgment or abstract thinking.  Cognition was noted to be "intact" in a January 2005 VA outpatient record, and the Veteran's thought processes were described as "logical" and "goal-directed" at that time and during the March 2009 VA examination, and "normal" and "coherent" in February 2005.  Dr. S.T. described the Veteran's insight and judgment as "good" in letters dated in March 2010 and January 2011.  Additionally, upon mental status examination, the April 2006 VA examiner noted there was "absolutely no impairment of thought processes or communication," and described the Veteran as "logical, coherent, goal directed, [and] relevant, [with] good vocabulary."  The Veteran's insight and judgment were described as good in an August 2008 VA outpatient record.  Moreover, the Veteran denied difficulty concentrating in March 2009, and was also noted to be alert and oriented to time, place and person throughout the evidence, most recently in October 2010.  

The Veteran admitted to some age-related problems with memory during the April 2006 VA examination, and testified that he has to write an increasing number of things down as a result of the same.  See Board Hearing Tr. at 27.  However, the medical evidence is negative for any memory loss associated with the Veteran's psychiatric disorder.  Specifically, VA outpatient records describe the Veteran's memory as "intact" in January 2005 and February 2005, and "good" in August 2008.  Additionally, Dr. S.T. described the Veteran's memory as "good" in letters dated in March 2010 and January 2011.  

There is no evidence to buttress the isolated notation of a disturbance of motivation and mood in the November 2006 Physician's Questionnaire.  Specifically, numerous VA outpatient records (the most recent of which is dated in October 2010) describe the Veteran as an active participant during his group therapy sessions.  Although the Veteran indicated that he was "moody sometimes" in a February 2005 VA outpatient record, he subsequently denied any moodiness during the March 2009 VA examination and described himself as "happy go lucky."  The Board further notes that Dr. S.T. found that the Veteran was "very depressed" in a September 2008 letter and a March 2010 VA outpatient record, and described the Veteran as having "some mood/anxiety" manifestations in August 2008 and January 2011.  Indeed, the Veteran has described feeling irritable at times, to include during his testimony before the undersigned (see Board Hearing Tr. at 26).  However, there is no indication that such emotions amounted to "disturbances" of motivation and mood.  Moreover, to the extent the Veteran has experienced episodic moodiness or depression, as described above this symptomatology is congruent with the criteria for a 30 percent disability rating under DC 9411.  

With respect to difficulty in establishing and maintaining effective work and social relationships, the Board acknowledges the Physician's Questionnaire conceding difficulties in this regard.  Moreover, some of the GAF scores assigned during the appellate period are reflective of serious deficiencies in social and occupational functioning.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The first GAF score assigned to the Veteran in January 2005 was a 65, which is reflective of mild symptomatology.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  His GAF dropped to 50 during the April 2006 VA examination, which is reflective of serious symptoms, or any serious impairment in social, occupational or school functioning.  Id.  However, the Veteran's GAF score returned to 60 in May 2006, and held steady in that range through 2008.  At the time of the March 2009 VA examination, the Veteran's GAF score was 85, reflective of minimal symptoms.  However, VA outpatient records dated in March 2010 document that the Veteran's GAF had dropped back to 50.

After careful review of the record, the Board finds that the Physician's Questionnaire and the handful of GAF scores documenting serious occupational and social functioning are of less probative value than the remaining GAF scores and other evidence of record.  Of particular significance are the Veteran's own statements throughout the course of the appeal, which indicate that he has been able to establish and maintain effective work and social relationships.  On his initial VA outpatient psychological assessment in January 2005, the Veteran indicated that he was married for 58 years, and had a "very good relationship" with his wife and two daughters.  During the April 2006 VA examination, the Veteran reported that he was a member of a Jewish temple for the past 40 years, and had been active in speaking out against the closing of a VA hospital in New York City.  The Veteran reported during the March 2009 VA examination that he had recently retired from a 50-year career in sales.  Additionally, during the March 2009 VA examination the Veteran indicated that loves people, "enjoys being with others," likes to travel and shop with his wife, and enjoys socializing with friends.  He testified before the undersigned that he had a lot of friends, both inside and outside of his PTSD group, and that he enjoyed spending time with them.  See Board Hearing Tr. at 24.  In sum, the majority of the evidence indicates that the Veteran has little, if any, difficulty in establishing or maintaining effective work and social relationships, and the Board affords this evidence more probative value than the evidence to the contrary.

Finally, the Board has also considered the medical treatise evidence submitted by the Veteran in October 2005.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  While the treatise evidence discusses the relationship of various medical disorders to PTSD symptoms in older male veterans, it contains no information or analysis specific to the Veteran's appeal, and does not draw upon a physical examination of the Veteran.  As such, the treatise evidence submitted by the Veteran is of little probative value in the instant case.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The above-cited evidence indicates most if not all of the criteria necessary for a 
50 percent rating are not met.  The Veteran's main problem with respect to his service-connected PTSD is his difficulty with sleeping, nightmares, anxiety and depression, which, as detailed in the law and regulations portion above, fits precisely into the criteria for a 30 percent rating.  Mild memory loss, such as is described in the Veteran's medical records, is also specifically listed as a criterion for the assignment of a 30 percent rating. 

In short, the evidence does not support a conclusion that psychiatric pathology which is consistent with the assignment of 50 percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the Veteran meets the criteria for a 70 percent disability rating.  While the Veteran evidences difficulty in adapting to stressful circumstances, none of the other criteria for a 70 percent rating are met.  Specifically, the Veteran denied suicidal thoughts at both VA examinations and in numerous VA outpatient records.  Additionally, although the Veteran testified that he had a habit of ensuring his doors were locked at night (see Board Hearing Tr. at 20), a February 2005 VA outpatient record and the April 2006 VA examination report found no evidence of obsessional rituals which interfere with routine activities.  Nor is there evidence of illogical, obscure or irrelevant speech or near-continuous panic or depression, as discussed above.  The Veteran was found to be polite and affable during his evaluations.  Other than a notation in the Physician's Questionnaire, there is no evidence of spatial disorientation, and the evidence shows the Veteran maintains his personal appearance and hygiene.  While the Veteran has indicated that he is irritable, there is no evidence of impaired impulse control.  Finally, as discussed above, the Veteran does not evidence an inability to maintain effective relationships.  Accordingly, the evidence of record therefore does not support a conclusion that the Veteran has met the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130.  

The record also indicates that the Veteran has not suffered total occupational and social impairment as would be required for the 100 percent disability rating.  Aside from the isolated findings of the November 2006 Physician's Questionnaire, there is no evidence of gross impairment to thought processes and communication or inability to perform activities of daily living.  Nor is there evidence of persistent delusions or hallucinations, which the Veteran specifically denied during both VA examinations and in outpatient records dated in 2005 and 2011, or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, or a disorientation to time or place, memory loss for names of close relatives, his own occupation or his own name.  

The Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  However, the Board has not identified any other aspects of the Veteran's service-connected PTSD in the probative medical evidence which would enable it to conclude that the criteria for a higher rating have been approximated.

Thus, a review of the evidence clearly indicates that symptomatology associated with the Veteran's PTSD most closely approximates that associated with the currently assigned 30 percent evaluation.   

Staged ratings have been considered; however, they are not found to be appropriate in this instance.  See Fenderson v. West, supra.  The Veteran's symptoms and treatment have remained relatively stable.  As the Board has explained, his constellation of symptoms has not increased to the point of warranting a higher rating at any point during the appeal.

The Board has also considered whether the evidence of record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), and specifically finds that it does not.  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in DC 9411 reasonably describe the Veteran's disability level and symptomatology.  They account for his chronic sleep disturbance and flashbacks, as well as his bouts of anxiety and depression.  Furthermore, the competent evidence does not demonstrate that his PTSD causes marked interference with his activities of daily living, over and above what it is contemplated by the schedule.  Occupationally, he is retired.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran specifically withdrew the issue of a TDIU in April 2008.  However, a March 2010 VA outpatient record signed by Dr. S.T. notes that the Veteran is unable to be employed due to his PTSD, and the Veteran testified that he would no longer be able to work in sales due to his PTSD.  Accordingly, the Board will consider whether assignment of a TDIU is appropriate at this time.  

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  38 C.F.R. § 4.16(b) (2010).
In discussing the criteria for TDIU, the Court has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran has one service-connected disability, PTSD, which is currently 30 percent disabling.  Therefore, he does not meet the criteria for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (2010).

Because the Veteran's total schedular rating in this case fails to meet the schedular percentage standards of 38 C.F.R. § 4.16(a), his claim for a total rating may be considered only on an extraschedular basis under 38 C.F.R. § 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to that official is warranted.  See 38 C.F.R. § 4.16(b) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOGCPREC 6-96.

As detailed above, the Veteran's employment history reflects that he was in sales for 50 years, until he had to retire due to "medical problems."  See the March 2009 VA examination report.  He testified that he would be unable to return to work, due to his age, forgetfulness, decreased tolerance for supervision, and propensity for flashbacks.  See Board Hearing Tr. at 28-9.

However, the greater weight of the probative medical evidence does not suggest that the Veteran's service-connected PTSD, alone, markedly interferes with his employment.

In the Veteran's favor is a July 2005 statement from F.A., the November 2006 Physician's Questionnaire in which Dr. S.T. checks a box indicating that the Veteran is unemployable, and September 2008 and January 2011 statements from Dr. S.T. that the Veteran is unable to work due to PTSD.  However, F.A. provides no rationale behind his conclusion that the Veteran is unemployable, and his opinion is therefore afforded little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  Similarly, Dr. S.T., who initially indicated in March 2005 that the Veteran was not unemployable as a result of his PTSD, provides no rationale for her subsequent conclusion to the contrary.  Id.  Also of particular significance is the fact that Dr. S.T. lists a number of non service-connected disabilities, to include spinal stenosis, under the heading diagnosis, and does not explain the effect that these non service-connected disabilities have on the Veteran's employability.  Furthermore, Dr. S.T.'s conclusion is contradictory to her contemporaneous findings on mental status examination, as well as the remainder of the evidence of record, which describes the Veteran as alert, oriented, good in memory, insight and judgment, and having a cooperative, responsible, sensible, and goal-directed attitude.  In short, it is unclear how F.A. and Dr. S.T. reached their respective conclusions in light of these findings.   

Contrary to findings of F.A. and Dr. S.T. are those of the March 2009 VA examiner, who opines that the Veteran "shows minimal symptoms of depression but generally good functioning in all areas, is interested and involved in a wide range of activities, is socially effective, and is generally satisfied with life . . . . there is no evidence that this veteran's social or occupational functioning have been deleteriously impacted by any mental condition."  The Board finds that the VA examiner's opinion is highly credible on the medical issue at hand.  The opinion is decisive, and reflects an understanding of the relevant facts and medical history.  Importantly, the examiner provided a clear and thorough rationale, rooted in findings on extensive mental status examination.  In contrast, the opinions from F.A. and Dr. S.T. merely stated generally that it appeared the Veteran was unemployable due to PTSD, without stating precisely what symptoms of his PTSD prohibited employment, particularly in light of Dr. S.T.'s findings on mental status examination and notation of other non service-connected disabilities.  This non-specific language falls short of establishing probability.  Contrarily, the VA examiner explained via a thorough mental status examination why unemployability was not demonstrated.  For these reasons, the Board finds that the most probative evidence does not demonstrate that the service-connected PTSD, alone, renders him unable to secure or follow a substantially gainful occupation.  

To the extent the Veteran argues that his service-connected PTSD is causing his claimed unemployability, in light of the competent medical evidence against the claim, his statements which are not rooted in medical expertise are far less probative on this issue.

Considering the above evidence, the Board does not find that the Veteran's PTSD causes interference with employment which is sufficient to warrant referral for consideration of an extraschedular rating.  Moreover, as detailed above, there is no evidence of an exceptional or unusual clinical picture, or of any other factor which would allow for the assignment of an extraschedular rating such as frequent hospitalizations. 

The Board recognizes the Veteran's meritorious service, to include his participation in assault landing operations on D-Day off of the coast of Normandy.  While the Board is certainly sympathetic to the circumstances of the Veteran, and recognizes that he is disabled due to PTSD as a result of events witnessed during the Normandy campaign, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has thoroughly reviewed the claims file, and can find no basis under the law for awarding an increased disability rating in the instant case.

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 30 percent for service-connected PTSD, to include entitlement to a TDIU.  Contrary to the assertions of the Veteran's attorney, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.


ORDER

The appeal for the claim for service connection for hearing loss is dismissed.

The appeal for the claim for service connection for tinnitus is dismissed.

The appeal for the claim for service connection for a back disorder is dismissed.

The appeal for the claim for service connection for a neck disorder is dismissed.

The appeal for the claim for service connection for nerve damage to the bilateral legs is dismissed.

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


